Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
      This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)  Claim limitations [1]:
 “ each of the N control Module is capable to  transmit”… “ each of the N control Module is capable to  detect”…
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“  control module”
coupled with functional language 
“Transmit”, “detect”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“ each of the N control module” [page 12, lines 14-24; pag16, lines 15-20 ]
 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

2.  Regarding the limitations “ a varied range of a first physical quantity of a bus signal carried by the bus is related to first physical quantities or second physical quantities of all target signals transmitted to the bus”  the terminologies are unclear and the use of this phrase which renders the claim indefinite because, 
it is not clear whether the varied range of a first physical quantity of a bus signal  carried by the bus is related to first physical quantities or second physical quantities. As disclosed  in the specification document “ the first physical quantity is voltage and the second physical quantity is current. If each control module is arranged in a chip, I(total)= I(1)+...I(n)...+I(N)= V+R; wherein, .. namely the sum of the second physical quantities of the signals outputted by all the modules; V represents the voltage of the presently-detected bus signal, namely the first physical quantity of the bus signal; R represents the resistance of the bus resistor. The current flowing through the bus resistor is equal to the sum of currents of output currents of all the modules.. “[ page 15 lines 2-35].
Hence representing the relationship between first physical quantity and a varied range/ sum  of the second physical quantities and not related to first physical quantities or second physical quantities of all target signals transmitted to the bus.
The specification also discloses “the present invention inventively proposes that the varied range of the physical quantity of the bus signal is related to the information that needs to be transmitted and corresponds to the same time when communication among multiple modules is implemented by using bus”, [page 5 lines 22-226]
Hence it is not clear about the representation of a varied range of a first physical quantity of a bus signal, whether
a) it is varied range of a first physical quantity of the bus or varied range of the physical quantity of the bus signal 
b) Varied range represents the sum of the second physical quantities of the signals outputted by all the modules and related to a first physical quantity . 
c)  Varied range  of a physical quantity of the bus signal is obtaining information transmitted to the bus from other modules ( sum of second physical quantities)and  detecting a first physical quantity.

3. Regarding the limitation  “and each of the N control module is capable to detects the first quantity of the bus signal carried by the bus through the communication interface and adjusts the operating parameter of the connected power supply port according to the varied range of the detected first physical quantity.”, it is not clear whether detect the first quantity of the bus signal is detecting the first physical quantity or detecting the varied range of the first physical quantity of the bus signal .




B.  Claim 17, recites:
1. “obtaining present information “ , the terminologies are unclear and the use of this phrase which renders the claim indefinite because  it is not clear whether it is present power supply information or information other than the power supply information.
2. Claim 17, in line 8  recites the limitation " the other modules ”.  There is insufficient antecedent basis for this limitation in the claim.
3.  Regarding the limitations “ a varied range of a first physical quantity of a bus signal carried by the bus is related to first physical quantities or second physical quantities of all target signals transmitted to the bus”  the terminologies are unclear and the use of this phrase which renders the claim indefinite because, 
it is not clear whether the Varied range of a first physical quantity of a bus signal  carried by the bus is related to first physical quantities or second physical quantities. As disclosed  in the specification document “ the first physical quantity is voltage and the second physical quantity is current. If each control module is arranged in a chip, I(total)= I(1)+...I(n)...+I(N)= V+R; wherein, .. namely the sum of the second physical quantities of the signals outputted by all the modules; V represents the voltage of the presently-detected bus signal, namely the first physical quantity of the bus signal; R represents the resistance of the bus resistor. The current flowing through the bus resistor is equal to the sum of currents of output currents of all the modules.. “[ page 15 lines 2-35].
Hence representing the relationship between first physical quantity  and a varied range/ sum  of the second physical quantities and not related to first physical quantities or second physical quantities of all target signals transmitted to the bus.
The specification also discloses “the present invention inventively proposes that the varied range of the physical quantity of the bus signal is related to the information that needs to be transmitted and corresponds to the same time when communication among multiple modules is implemented by using bus”, [page 5 lines 22-226]
Hence it is not clear about the representation of a varied range of a first physical quantity of a bus signal, whether
a) it is varied range of a first physical quantity of the bus or varied range of the physical quantity of the bus signal 
b) Varied range represents the sum of the second physical quantities of the signals outputted by all the modules and related to a first physical quantity . 
c)  Varied range  of a physical quantity of the bus signal is obtaining information transmitted to the bus from other modules ( sum of second physical quantities)and  detecting a first physical quantity.

The dependent claims 2-16, 18-20 are rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Yeh et.al. , U.S Patent Application Publication 2021/0223838, teaches a multi-port power delivery system capable of delivering power supplied by multiple power supply units to one of multiple ports thereof, and a control method of a multi-port power delivery system.
Yu et.al., U.S Patent Application Publication 2020/0225721, teaches dynamically identifying a power rating for a power adaptor via on-wire bus interface based on operating conditions of the power adaptor and/or an operably connected host information handling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                  

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187